Title: To George Washington from Major General Johann Kalb, 11 March 1780
From: Kalb, Johann
To: Washington, George


          
            Sir,
            Springfield [N.J.] March 11th 1780.
          
          Since the Rivers are clear of The Ice and the Militia Lighthorse and Foot dismissed, I thought expedient to make Some changes in the posts heretofore established by Genl St Clair, to Secure as much as possible, all the Landing-Places and Roads therefrom Leading into the Country, from Second River down to the old Blazing Star, to get the earliest information of the movements of the Enemy, to prevent all communication and to have time to Collect the Troops if Circumstances and a Superior Force oblige us thereto, for to maintain and Support all the Posts along a Shore of So much extent, would require an army.
          Besides the Guards and Patrolles I have established Two wat[c]h Boats to lay to by day the one in Rawway River the other in Bound Creek near Newark, to be out All night plying to and fro on the Shore meeting in the Center and returning again. I intend to have another at Amboy as soon as the Commissioners shall break up. this method I think to be more conducive to get information and to prevent more effectually the Traffick, called London Trade, Which is mostly carried on by night; The Instructions I gave for that purpose, are, to oblige all Persons on the Water so being to, to be Searched, examined, confined or Seized as the case will require; No inhabitants to go out a fishing or on any other Errand but with permits from the officer of the nighest Post, and the Said officers are directed not to grant any but upon Licences from Civil Magistrates. I hope your Excellency will approve the Measure or give me orders to the Contrary.
          Genl St Clair informs me, that a Neutrality was agreed upon for amboy and three miles round during their Sitting, Whereof I have given Notice to the Troops and to the Colonels of Militia of the Counties of Essex and Middle[s]ex.
          Major Throop commanding the Posts at, and near Elizabeth Town, Who is also charged to Superintend the Flags, gives me the following intelligence. Viz. The Enemies have taken up a large number of Vessels.



(it Seems, for an Expedition against this Quarter.) All the Houses on the Western and northern Sides of Staten Island are taken for Barracking Troops, that on the 8. inst: a Number of Horsemen arrived on Said Island together with Some artillery men, and a large number of Troops were to arrive there the 9th.
          I Expect to Guard against any Surprise and will Transmit to your Excellency Such accounts as Shall come to hand. With Great Respect I have the honor to be Your Excellency’s most obedt and Very humble servant
          
            The Baron de Kalb
          
        